     Case 2:18-cv-01654-GMN-BNW Document 109 Filed 03/27/20 Page 1 of 3



 1    Christopher P. Norton, Esq. (Pro Hac Vice)
      MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO, P.C.
 2    2029 Century Park East, Suite 3100
      Los Angeles, CA 90067
 3    Telephone: 310-586-3200
      Facsimile: 310-586-3202
 4    cpnorton@mintz.com

 5    Vaughn A. Crawford, Esq.
      Nevada Bar No. 7665
 6    Dawn L. Davis, Esq.
      Nevada Bar No. 13329
 7    SNELL & WILMER L.L.P.
      3883 Howard Hughes Parkway, Suite 1100
 8    Las Vegas, NV 89169-5958
      Telephone: 702-784-5200
 9    Facsimile: 702-784-5252
      vcrawford@swlaw.com
10    ddavis@swlaw.com

11    Attorneys for Defendants
      Stryker Corporation and Stryker Sales Corporation
12

13                                UNITED STATES DISTRICT COURT

14                                        DISTRICT OF NEVADA

15    RYAN Q. CLARIDGE,                                     CASE NO.: 2:18-cv-01654-GMN-BNW
16                                  Plaintiff,              DEFENDANTS’ MOTION FOR
             vs.                                            EXPEDITED DECISION ON THE
17                                                          PAPERS OR EXPEDITED
      I-FLOW CORPORATION, a Delaware                        TELEPHONIC HEARING ON
18    corporation; I-FLOW, LLC, a Delaware limited          MOTION TO AMEND THE
      liability company; DJO LLC (f.k.a. DJ                 SCHEDULING ORDER AND EXTEND
19    ORTHOPEDICS, LLC), a Delaware limited                 DISCOVERY DEADLINES
      liability company; DJO, INCORPORATED, aka
20    DJO, INC., a Delaware corporation; STRYKER            [Defendants’ Motion to Amend the
      CORPORATION, a Michigan corporation; and              Scheduling Order is Filed Herewith, Dkt.
21    STRYKER SALES CORPORATION, a                          No. 108]
      Michigan corporation,
22                                Defendants.
23

24           Defendants Stryker Corporation, Stryker Sales Corporation, and I-Flow, LLC
25    (“Defendants”), by and through their counsel of record, move the Court for an expedited decision
26    on the papers – for the extraordinary cause set forth in the moving papers filed herewith, or in the
27

28
     Case 2:18-cv-01654-GMN-BNW Document 109 Filed 03/27/20 Page 2 of 3



 1    alternative, an expedited telephonic hearing, on Defendants’ motion to amend the scheduling

 2    order in this action.

 3            Defendants conferred with Plaintiff’s counsel on the referenced Motion and Mr. Claridge

 4    refused to agree to any extension of the current case deadlines. Given the short time remaining in

 5    the discovery period, coupled with the significant amount of discovery that remains to be

 6    completed, with due consideration given to the global health pandemic that will continue to delay

 7    discovery, the Defendants respectfully request an expedited decision on the papers, or if the Court

 8    prefers, the setting of a telephonic hearing to discuss the matter.

 9
10           DATED this 27th day of March, 2020.
      IT IS ORDERED that ECF No. 109 is
11    GRANTED.
                                                        MINTZ LEVIN COHN FERRIS GLOVSKY
12                                                      AND POPEO, P.C.
      IT IS FURTHER ORDERED that
13    Plaintiff's response to ECF No. 108 is
                                             By:
      due by 4/3/2020 and shall not be
14                                               Christopher P. Norton (Pro Hac Vice)
      longer than 10 pages.
                                                 MINTZ LEVIN COHN FERRIS GLOVSKY
15                                               AND POPEO, P.C.
      IT IS FURTHER ORDERED that a               2029 Century Park East, Suite 3100
16    telephonic hearing on ECF No. 108 is       Los Angeles, CA 90067
      set for 4/8/2020 at 11:30 a.m. Parties
17    are directed to dial 877-810-9415 and      Vaughn A. Crawford, Esq.
18    enter access code 2365998 when             Dawn L. Davis, Esq.
      prompted. Please contact Courtroom         SNELL & WILMER L.L.P.
19    Administrator Jeff Miller at               3883 Howard Hughes Parkway, Suite 1100
      702-464-5420 with any questions.           Las Vegas, NV 89169
20

21    IT IS SO ORDERED                                  Attorneys for Defendants
                                                        Stryker Corporation and Stryker Sales
22                                                      Corporation
      DATED: March 30, 2020
23

24

25    __________________________________________________
26    BRENDA WEKSLER
      UNITED STATES MAGISTRATE JUDGE
27

28

                                                        2
     Case 2:18-cv-01654-GMN-BNW Document 109 Filed 03/27/20 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE

 2
             I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen
 3    (18) years, and I am not a party to, nor interested in, this action. On this date, I caused to be
 4    served a true and correct copy of the foregoing DEFENDANTS’ MOTION FOR EXPEDITED
      DECISION ON THE PAPERS OR EXPEDITED TELEPHONIC HEARING ON MOTION
 5    TO AMEND THE SCHEDULING ORDER AND EXTEND DISCOVERY DEADLINES by
      the method indicated below and addressed as follows:
 6
             BY ELECTRONIC SUBMISSION: submitted to the above-entitled Court for
 7            electronic filing and service upon the Court’s Service List for the above-referenced case.

 8    Corey M. Eschweiler, Esq.                         Kevin A. Brown, Esq.
      GLEN LERNER INJURY ATTORNEYS                      Thomas Friedman, Esq.
 9
      4795 South Durango Drive                          BROWN, BONN & FRIEDMAN, LLP
10    Las Vegas, Nevada 89147                           5528 South Fort Apache Road
      Telephone: (702) 877-1500                         Las Vegas, NV 89135
11    Facsimile: (702) 933-7043                         Telephone: (702) 942-3900
      ceschweiler@glenlerner.com                        Facsimile: (702) 942-3901
12                                                      kbrown@brownbonn.com
      Colin P. King (Pro Hac Vice)                      tfriedman@brownbonn.com
13
      DEWSNUP KING OLSEN WOREL HAVAS
14    MORTENSEN                                         Phillip Mark Crane, Esq. (Pro Hac Vice)
      36 South State Street, Suite 2400                 Lee. J. Hurwitz, Esq. (Pro Hac Vice)
15    Salt Lake City, UT 84111                          SEGAL, MCCAMBRIDGE, SINGER &
      Telephone: (801) 533-0400                         MAHONEY
16    cking@dkowlaw.com                                 233 South Wacker Drive, Suite 5500
      Attorneys for Plaintiff                           Chicago, IL 60605
17
                                                        Telephone: (312) 645-7800
18                                                      mcrane@smsm.com
                                                        lhurwitz@smsm.com
19
                                                        Peter John Strelitz
20                                                      SEGAL MCCAMBRIDGE
21                                                      100 Congress Avenue, Suite 800
                                                        Austin, TX 78701
22                                                      Telephone: 512-476-7834
                                                        Facsimile: 512-476-7832
23                                                      pstrelitz@smsm.com
                                                        Attorneys for Defendant
24                                                      I-Flow, LLC
25
             DATED this 27th day of March, 2020.
26

27                                                        An employee of Mintz Levin Cohn Ferris
                                                          Glovsky and Popeo, P.C.
28
